Watson, Judge:
This suit has been submitted for decision upon the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the merchandise marked “A” and initialed JWS (Import Specialist’s Initials) by Import Specialist John W. Shanahan (Import Specialist’s Name) on the invoice covered by the subject protest and entry, and assessed with duty at 16% ad valorem under Item 790.45, TSUS, consists of artificial sausage casing, made from material which is not a cellulosic plastic material.
2. That the subject protest was filed under Sec. 514 of the Tariff Act of 1930, within 60 days after the liquidation of the subject entry, and that said protest was pending for decision by this Court on June 29, *91967, tlie effective date of Public Law 90-36, approved June 29, 1967, which amended and extended Public Law 89-241, approved October 7, 1965.
3. That said merchandise was entered after August 31,1963 and before December 7,1965.
4. That before September 30, 1967, a request was filed with the Regional Commissioner of Customs at the port of entry for reliquidation of the subject entry and assessment of duty at the rate of 12.5% ad valorem under Item 790.47, by virtue of section 83 of said Public Law 89-241, as amended, supra.
_ IT IS FURTHER STIPULATED AND AGREED that the subject protest be submitted on this stipulation, said protest being limited to the merchandise marked “A” as aforesaid.
Accepting this stipulation as a statement of fact, we hold the merchandise marked with the letter “A” and initialed J.W.S. by John W. Shanahan, Import Specialist, on the invoice accompanying the entry covered by the involved protest, properly dutiable in accordance with section 83, Tariff Schedules Technical Amendments Act of 1965, as amended, at the rate of 12.5 per centum ad valorem under item 790.47 of the Tariff Schedules of the United States as sausage casings, not specially provided for, of materials other than cellulosic plastic materials.
To the extent indicated, the protest is sustained. In all other respects and as to all other merchandise, all the claims are overruled.
Judgment will issue accordingly.